Citation Nr: 1824492	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 2010, for the grant of service connection for bilateral pes planus. 

2.  Entitlement to an effective date earlier than May 26, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial increased rating in excess of 70 percent for service-connected PTSD.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) in Reno, Nevada. 

During the pendency of the appeal, by a July 2014 rating decision, the RO increased the Veteran's PTSD rating to 70 percent effective May 26, 2011 (the date of claim).  The Board notes that the 70 percent rating does not constitute a full grant of the benefit sought by the Veteran and that higher ratings are available and as such the Veteran's claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  In an unappealed July 1992 rating decision, the RO denied service connection for bilateral pes planus. 

2.  The Veteran's petition to reopen service connection claim for bilateral pes planus was received on October 20, 2010, and by a June 2013 rating decision, the RO granted service connection for bilateral pes planus, effective October 20, 2010, the date of the Veteran's petition to reopen.  

3.  There is no pending, unadjudicated petition to reopen the service connection claim for pes planus prior to October 20, 2010. 

4.  The Veteran's original service connection claim for PTSD was received on May 26, 2011 and no other statement can be construed as formal or informal claim for PTSD prior to this date. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to October 20, 2010, for the award of service connection for bilateral pes planus are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for the assignment of an effective date prior to May 26, 2011, for the award of service connection for PTSD are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Service Connection - Earlier Effective Date - Applicable Laws and Regulations

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. § 3.400(r). 

The effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2017).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Earlier Effective Date for the Award of Service Connection for Bilateral Pes Planus

In June 1992, the Veteran filed a claim for service connection for bilateral pes planus.  In a July 1992 rating decision, the RO denied the Veteran's claim and the Veteran did not appeal this decision within the one year appellate period.  

Thus, while recognizing that the Veteran filed his original claim for service connection for bilateral pes planus disability within the first post-service year, the corresponding rating decision dated in July 1992 denied the claim, and the Veteran did not appeal this decision and it therefore became final.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 3.105, 20.1400 (2017).  Clear and unmistakable error (CUE) in prior decisions; however, has not been asserted in this case.

That July 1992 rating decision also denied service connection for blurred vision, headaches, and right elbow condition, and while the Veteran filed an August 1992 notice of disagreement (NOD), he specifically noted that he disagrees with the denial of blurred vision, headaches, and right elbow condition, but he did not mention his claim or pes planus.  After the denial of these issues was confirmed in December 1992, the Veteran's January 1993 substantive appeal (VA Form 9) also did not mention his bilateral pes planus claim.  Moreover, in August 1993, the Veteran testified in front of the Board regarding these issues, where he specifically stated "in the summer of 1992 I filed a claim...subsequent to the filing of the claim I received...a rejection letter...that my claim was rejected because I was filing regarding a preexisting condition.  Of course I appealed that rejection because I believed that the Veterans Administration was under a misunderstanding that I was filing a claim regarding my flat feet, which I was not."  

There is no additional evidence on record that makes any reference to the Veteran's bilateral pes planus until October 20, 2010, where he filed his petition to reopen.  In response to VA's letter indicating that the claim was previously denied, the Veteran submitted a November 2010 correspondence stating that he had no recollection of such denial and asked for a copy of the July 1992 rating decision.  The Veteran requested a copy of the denial again in December 2010 and April 2011.  In July 2011, VA furnished the Veteran with the requested information.  In any event, the claims file clearly contains July 1992 rating decision, and in fact, as noted above, the Veteran specifically testified that he did not intend to file a claim back in 1992.  

Subsequently, the RO granted service connection for bilateral pes planus, and assigned an effective date of October 20, 2010, the date VA received the Veteran's petition to reopen.  The Veteran filed a NOD in July 2013 for the assigned effective date for the grant of service connection.  The RO issued a SOC in July 2014 and the Veteran filed a substantive appeal (via a VA Form 9) in August 2014.  As a result, this appeal ensued.  38 U.S.C. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100. 

The Board reviewed all relevant evidence and finds no basis under the law to award an effective date earlier than October 20, 2010, the date of his petition to reopen. 

Significantly, the relevant regulation provides that any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, in this case, October 20, 2010.  As indicated, finality determinations contained within the prior final decisions that denied service connection for a back disability can only be addressed through a claim of CUE as to those decisions.  See 38 U.S.C. §§ 5109A, 7111 (2012); 38 C.F.R. §§ 3.104, 3.105, 20.1400 (2017).  The Veteran has not claimed CUE in any of the relevant prior decisions as of the date of this decision. 

Additionally, no correspondence was received from the Veteran mentioning his bilateral pes planus disability and/or indicating an intent to apply for service connection for a bilateral pes planus disability between the issuance of the July 1992 decision (the date of the last final and binding decision denying claimed disability) and October 20, 2010 (the date of his most recent petition to reopen).

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to them.  However, the only means of establishing an effective date earlier than October 20, 2010, in the instant case, would be to establish CUE in a prior final decision, which would constitute a separate request for benefits that has not yet been considered by the AOJ. 

In summary, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  As such, the RO has already assigned the earliest possible effective date for its grant of the reopened bilateral pes planus disability claim, which was determined to be October 20, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Consequently, there is no legal basis upon which to grant an effective date prior to October 20, 2010, for the grant of service connection for a bilateral pes planus disability.  The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C. § 7104(c).  The claim of entitlement to an effective date earlier than October 20, 2010, for the award of service connection for bilateral pes planus must be denied.

Earlier Effective Date for the Award of Service Connection for PTSD

The Veteran filed a claim for service connection for PTSD on May 26, 2011.  In June 2013, the RO granted service connection for PTSD.  The Veteran filed a NOD in May 2014.  Prior to the issuance of a SOC, in July 2014, the RO increased the Veteran's disability rating to 70 percent effective May 26, 2011.  The RO issued a SOC in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in August 2014.  

The Board reviewed all relevant evidence and finds no basis under the law to award an effective date earlier than May 26, 2011, the date of his original claim for service connection for PTSD. 

The Board has carefully reviewed the entire record and found no evidence that could be construed as formal or informal claim for the Veteran's PTSD prior to his original claim received on May 26, 2011.   

The Board acknowledges the Veteran's representative December 2017 statement that he should be awarded an earlier effective date for PTSD.  However, this statement was not supported by any evidence, nor did the representative indicate what date if any should be considered as the proper effective date for the Veteran's claim. 

Consequently, there is no legal basis upon which to grant an effective date prior to May 26, 2011, for the grant of service connection for PTSD.  The Board is bound by the law governing the assignment of effective dates in its determination in this case.  See 38 U.S.C. § 7104(c).  The claim of entitlement to an effective date earlier than May 26, 2011, for the award of service connection for PTSD must be denied.



ORDER

An effective date earlier than October 20, 2010, for the award of service connection for bilateral pes planus is denied. 

An effective date earlier than May 26, 2011, for the award of service connection for PTSD is denied. 


REMAND

The Board finds that a remand is necessary in order to provide the Veteran with a new VA examination to assess the current severity of his PTSD.  

In this regard, the Veteran's representative submitted October 2017 statements authored by his roommate/friend and brother, both which describe worsening of the Veteran's PTSD going back at least eight years; however, the Veteran's last VA examination was in April 2013.  Accordingly, an updated VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Remand is also required regarding entitlement to TDIU.  Since the Veteran's claim for increased rating for PTSD is being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative issue prior to the determination of such other claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, because the matter discussed above will have a substantial effect on the merits of his request for a TDIU, it is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). 



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate notice as to how to substantiate a request for a TDIU.

Also provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.  However, adjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.

2.  After associating any outstanding VA treatment notes with the claims file, provide the Veteran with a VA mental health examination to determine the current extent and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.

3.  After completing any other development that may be warranted, readjudicate the increased rating claim on appeal as well as entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


